Citation Nr: 0619936	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for an eye disease.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression and if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977 and from October 1981 to November 1993.  He may 
also have had additional unverified active service from 
November 1977 to October 1981, but verification is not 
needed.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 RO decision.

The Board addresses the claim for service connection for an 
eye disease in the REMAND part of the decision below and 
REMANDS the claim to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's current Meniere's disease was first 
manifested during service in association with symptoms of 
hearing loss and is also exacerbated by his service-connected 
diabetes mellitus.

2.  The RO denied service connection for depression in an 
unappealed, final March 1996 decision.  Evidence received 
since then is not cumulative or redundant and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

3.  The veteran's current depression was first manifested 
during service.


CONCLUSIONS OF LAW

1.  Meniere's disease was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The March 1996 RO decision denying service connection for 
depression is reopened, and depression was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156 (2000), 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in June 2001 and January 
2004; and a rating decision in May 2002.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (a June 2003 statement of 
the case).  

Also, all relevant, identified, and available evidence has 
been obtained, including VA examinations, and VA has notified 
the appellant of any evidence that could not be obtained.  
The Board notes that not all of the veteran's active service 
has been verified and that he may have additional active 
service from November 1977 to October 1981.  However, further 
verification is not needed since the service department and 
the veteran have provided all available service medical 
records and since the Board will review the claim as if the 
veteran had active service continuously from November 1973 to 
November 1993.  The appellant has not referred to additional, 
unobtained, relevant, and available evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To show chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Meniere's Disease

A treating doctor with the National Naval Medical Center 
wrote in March 2001 that the veteran had been followed in the 
otolaryngology clinic there since at least January 2000 with 
a one-year history of vertigo and that subsequent examination 
had diagnosed Meniere's disease.  In February 2001, that 
doctor also indicated that the veteran's diabetes mellitus, 
which was not optimally controlled, "may be exacerbating his 
vertiginous symptoms" associated with Meniere's disease.  
Other treatment records from this doctor describe episodic 
vertigo with a "clear relation" to blood glucose.  

In June 2001, this otolaryngologist wrote the symptoms of the 
veteran's Meniere's disease included "the classic 
incapacitating vertiginous episodes, tinnitus, and currently 
an unaidable hearing loss in the left ear such that he has 
essentially an only hearing right ear."  The doctor noted 
that the left ear hearing loss had been present since 1974, 
but not subjectively noticeable until the 1980s and that the 
fluctuating hearing loss of early Meniere's disease could 
lead to a progressively severe permanent loss, as in the 
veteran's case.  The doctor concluded that the veteran's 
Meniere's disease started during his active service.

The veteran's treating endocrinologist also wrote in July 
2001 that "he has longstanding vertigo now attributed to 
Meniere's disease (previously without a named diagnosis), and 
available copies of his military health records suggest that 
symptoms from this condition were also present during his 
time on active duty."  (Emphasis added.)

Additional progress notes from the National Naval Medical 
Center relate the vertigo to Meniere's disease and indicate 
that the Meniere's disease involved progressive hearing loss, 
tinnitus, and recurrent vertigo.  

The impression on an April 2001 VA nose, sinus, larynx, and 
pharynx examination was Meniere's disease. 

This evidence demonstrates that the veteran first developed 
Meniere's disease during his active service or even possibly 
because of the exacerbating effects of his service-connected 
diabetes mellitus.  See 38 C.F.R. § 3.310.  At the very 
least, treating doctors with the National Naval Medical 
Center have associated the current Meniere's disease with 
hearing loss (which is service-connected) and tinnitus.  The 
board is mindful that doctors who first diagnosed Meniere's 
disease were at first uncertain as to the diagnosis.  
However, as the condition continued to be treated, the 
diagnoses of Meniere's disease gained more certainty.  
Therefore, whether directly or secondarily, the evidence 
shows that the veteran's current Meniere's disease was 
incurred in active service.  The Board has considered the 
benefit of the doubt in granting service connection.  See 
38 U.S.C.A. § 5107(b) (West 2002).

Depression

The RO denied service connection in a March 1996 rating 
decision that became final when the veteran did not appeal.  
See 38 U.S.C.A. § 7105 (West 2002).  In March 2001, he filed 
an application to reopen the claim.  

A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108.  "New and material evidence" 
is evidence not previously submitted to agency decisionmakers 
that bears directly and substantially upon the specific 
matter under consideration, that is neither cumulative nor 
redundant, and that by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The Board reviews the evidence received since the final 
rating decision in March 1996 in light of all of the evidence 
of record.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
The Board presumes the credibility of new evidence in 
determining whether to reopen a claim.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156(a) (2005) was revised 
after the appellant filed the application to reopen in this 
matter.  However, the prior version of this regulation 
applies in this case because the appellant filed the claim 
before the effective date of the revised regulation (August 
29, 2001).

The evidence received since the last final denial of this 
claim is both new and material.  While there are many records 
that discuss only the veteran's current psychiatric diagnoses 
and treatment and various duplicate in-service and post-
service records, the new evidence also includes letters from 
the veteran's treating psychiatrist since 1991 relating the 
veteran's current depression to service.  Thus, the Board 
reopens this claim based on new and material evidence.

Having reopened the claim, the Board will also address the 
claim on the merits.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate unquestioning, blind adherence in face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would unnecessarily impose 
additional burdens on VA with no benefit flowing to the 
claimant).  Since the Board's disposition of this claim is 
favorable to the veteran, there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records reflect treatment for anxiety with 
mental depression related to family problems in September 
1977.  He was treated for depression in 1989 after not being 
promoted and again in 1990 when he reported that his emotions 
were mixed up.  In mid-1991, he started psychotherapy for 
"phase of life problem," but the diagnosis eventually 
became major depression.  The service medical records 
continue to show treatment for depression in 1992 and 1993.      

The post-service evidence includes numerous notes regarding 
treatment for depression at the National Naval Medical 
Center.  

And most significantly, the veteran's treating psychiatrist 
at the National Naval Medical Center wrote in July 2001 that 
he had been the attending psychiatrist from 1991 to 2000 and 
that the depression had been diagnosed since 1991.  The 
psychiatrist stated that the veteran was now suffering from 
severe depression, obsessive-compulsive disorder, panic and 
anxiety attacks, and alcohol dependence (in remission for 
many years) that had started during active service.

The Board finds all of this evidence to be persuasive on the 
claim.  The veteran first manifested symptoms that were 
diagnosed as depression during his active service and that 
disability continues to the present day.

The Board notes that the veteran reported being depressed 
ever since childhood when he was examined by a VA 
psychiatrist who diagnosed dysthymia and possible passive-
aggressive personality trait in December 1995.  However, this 
is not clear and unmistakable evidence to rebut the 
presumption of soundness when the veteran entered active 
duty.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 16, 
2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

In sum, the competent evidence demonstrates that the veteran 
first manifested psychiatric problems involving depression 
during his active service and that his current depression 
began in service.  The Board has also considered the benefit 
of the doubt in granting service connection for this issue.  
See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for Meniere's disease is granted.

Service connection for depression is granted.




REMAND

Additional development is needed on the eye disease claim.

The veteran's service medical records include occasional 
examinations of the veteran's eyes.  According to an October 
1987 medical board report discussing mainly diabetes, he had 
recently had occasional blurry vision.  But a consultation 
report noted normal fundus and refractive status with 
unremarkable funduscopic examination.  From 1989 to 1993, he 
was seen for a 10-year history of rhinitis and 
conjunctivitis.  An April 1992 eye clinic examination showed 
healthy eyes.  

In May 1993, the veteran reported that his eyes were blurry 
"at near" and that he had had several episodes of 
"flashing lights" in the last few days.  External, 
extraocular motion, and slit lamp testing were all full and 
normal.  On his May 1993 retirement physical examination, the 
veteran's eyes, pupils, ocular motility, and ophthalmoscopic 
system were clinically normal.  On ophthalmology clinic 
examination in May 1993, there was no diabetic retinopathy.  
However, he had early presbyopia, which is a refractive error 
for which service connection is not permitted by law.  See 38 
C.F.R. §§ 3.303(c), 4.9; see McNeely v. Principi, 3 Vet. App. 
357, 363- 64 (1992).

The veteran's post-service medical records reflect that he 
wears glasses, with additional references to conjunctivitis 
in 1994 and 1995 in connection with rhinitis.  In August 
1995, after service, the veteran sustained a corneal abrasion 
to his right eye while removing plastic from a wall.  
Progress notes describe the abrasion as a small superficial 
defect, and the condition quickly resolved.  Several months 
later, in December 1995, a progress note indicated that his 
vision had been fluctuating in the last few weeks because of 
poor blood sugar control.  It was also noted that the veteran 
had two eyewear prescriptions, one for distance from 1993 and 
one for near vision since the 1995 corneal abrasion.  He was 
assessed with latent hyperopia in July 1998.  According to a 
treating endocrinologist at the National Naval Medical Center 
in 2001, the veteran was free of ocular complications of 
diabetes mellitus.

This evidence warrants an examination to assess the current 
nature of the veteran's claimed eye disease and to resolve 
various entries in the medical evidence.  On the one hand, 
there are occasional references to vision fluctuations 
associated with poor blood sugar control.  On the other hand, 
a treating endocrinologist identified no ocular complications 
from diabetes mellitus.  An examination would be helpful in 
reconciling this evidence.  

The Board notes that refractive error and presbyopia are 
considered congenital or developmental defects for which 
service connection is prohibited.  38 C.F.R. § 3.303(c).  
Refractive error cannot be service connected as a matter of 
law, absent evidence of aggravation by superimposed disease 
or injury.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 56 Fed. Reg. 45,711 (Mar. 5, 1985).  But here, the 
record requires that the Board consider whether the veteran's 
refractive error is aggravated by a super-imposed disease 
from service, that is, his diabetes mellitus.  

The Board is also mindful that the veteran failed to report 
for an examination in April 2001.  However, the record 
indicates that the veteran had informed the RO of possible 
special circumstances and had requested examinations within 
certain timeframes because of medical problems.  The Board 
construes the veteran's statements on this matter to be good 
cause warranting rescheduling of his eye examination.  See 
38 C.F.R. § 3.655 (2005).  The Board reminds the veteran that 
additional failure to report without good cause, his claim 
will be decided based on the evidence of record.  Ibid.  The 
duty to assist is not a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Since the claim is being remanded, the RO should ask the 
veteran whether he has received any additional VA or non-VA 
treatment (such as with the National Naval Medical Center) 
from 2001 to the present and to obtain any identified 
records.



Accordingly, the Board REMANDS the case for the following 
actions:

1.  Ask the veteran whether he has 
received any additional VA or non-VA 
treatment (such as with the National Naval 
Medical Center) from 2001 to the present 
and then obtain any identified records.

2.  Schedule the veteran for an eye 
examination to assess the current nature 
of any claimed eye disease.  Provide the 
claims folder to the examiner.  Request 
that the examiner discuss whether the 
veteran has any eye disease or condition 
and whether it is at least as likely as 
not that any such eye disease or condition 
is related to his active service or is 
aggravated by a super-imposed, service-
connected disease (including diabetes 
mellitus).  

3.  Then, readjudicate the claim for 
service connection for an eye disease.  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the appropriate 
opportunity for response.  Then return the 
case to the Board for its review, as 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat the 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


